APPENDIX A

                     Corrective Statement Citations

Corrective Statement A: Adverse Health Effects of Smoking

A Federal Court has ruled that the Defendant tobacco companies
deliberately deceived the American public about the health
effects of smoking, 1 and has ordered those companies to make this
statement. 2 Here is the truth:

    •   Smoking kills, on average, 1200 Americans. Every day. 3
    •   More people die every year from smoking than from murder,
        AIDS, suicide, drugs, car crashes, and alcohol, combined. 4
    •   Smoking causes heart disease, 5 emphysema, 6 acute myeloid
        leukemia, 7 and cancer of the mouth, 8 esophagus, 9 larynx, 10
        lung, 11 stomach, 12 kidney, 13 bladder, 14 and pancreas. 15
1
   449 F. Supp. 2d at 146 (“Cigarette smoking causes disease, suffering, and
death. Despite internal recognition of this fact, Defendants have publicly
denied, distorted and minimized the hazards of smoking for decades.”); id. at
208 (“From at least 1953 until at least 2000, each and every one of these
Defendants repeatedly, consistently, vigorously – and falsely – denied the
existence of any adverse health effects from smoking.”); id. at 856
(“Defendants fraudulently denied the adverse health effects of smoking for at
least 40 years in order to sustain the appearance of an open controversy
about the link between smoking and disease, and thereby maintain and enhance
the cigarette market and their collective revenues.”).
2
   Id. at 938-39 (“Each Defendant shall be required to make separate corrective
statements    concerning    .  .   .  (a)   the   adverse   health   effects   of
smoking . . . .”).
3
   Id. at 146 (“Cigarette smoking and exposure to secondhand smoke (also known
as environmental tobacco smoke or ‘ETS’) kills nearly 440,000 Americans every
year.”); id. at 854-55 (“Cigarette smoking and exposure to secondhand smoke
kills 440,000 Americans every year, or more than 1,200 every single day.).
4
    Id. at 147 (“The annual number of deaths due to cigarette smoking is
substantially greater than the combined annual number of deaths due to
illegal    drug   use,   alcohol  consumption,   automobile   accidents,   fires,
homicides, suicides, and AIDS.”); id. at 855 (same).
5
    Id. (“Cigarette smoking, including exposure to secondhand smoke, causes
cardiovascular disease, including myocardial infarction (commonly known as
‘heart attack’), coronary heart disease (‘CHD’) and atherosclerosis.”).
6
    Id. (“Cigarette smoking causes chronic obstructive pulmonary disease
(‘COPD’). . . . COPD, previously referred to as ‘emphysema’ or ‘chronic
bronchitis,’ was found to be causally related to smoking in 1964.”).
7
   Id. at 148 (“Cigarette smoking causes acute myeloid leukemia.”).
8
   Id. at 147 (“Cigarette smoking causes oral cancer.”).
9
   Id. (“Cigarette smoking causes esophageal cancer.”).
10
    Id. (“Cigarette smoking causes laryngeal cancer.”).
11
    Id. (“Cigarette smoking causes lung cancer.”).
12
    Id. at 148 (“Cigarette smoking causes stomach cancer.”).
13
    Id. at 147 (“Cigarette smoking causes kidney cancer.”).
14
    Id. (“Cigarette smoking causes bladder cancer.”).

                                      -1-
     •   Smoking also causes reduced fertility, 16 low birth weight in
         newborns, 17 and cancer of the cervix 18 and uterus. 19




15
   Id. (“Cigarette smoking causes pancreatic cancer.”).
16
   Id. at 148 (“Cigarette smoking causes reduced fertility.”).
17
     Id.   (“Cigarette   smoking   causes    adverse   reproductive outcomes,
including . . . pre-term delivery and shortened gestation, fetal growth
restriction and low birth weight.”).
18
   Id. (“Cigarette smoking causes . . . cervical cancer.”).
19
   Id. (“Cigarette smoking causes uterine . . . cancer.”).

                                    -2-
Corrective Statement B: Addictiveness of Smoking and Nicotine

A Federal Court has ruled that the Defendant tobacco companies
deliberately   deceived    the   American     public    about the
                                         20
addictiveness of smoking and nicotine,      and has ordered those
companies to make this statement. 21 Here is the truth:

     •   Smoking is highly addictive. 22 Nicotine is the addictive
         drug in tobacco. 23
     •   Cigarette companies intentionally designed cigarettes with
         enough nicotine to create and sustain addiction. 24
     •   It’s not easy to quit. 25
     •   When you smoke, the nicotine actually changes the brain –
         that’s why quitting is so hard. 26

20
   Id. at 209 (“Notwithstanding the understanding and acceptance of each
Defendant that smoking and nicotine are addictive, Defendants have publicly
denied and distorted the truth as to the addictive nature of their products
for several decades. Defendants have publicly denied that nicotine is
addictive, have suppressed research showing its addictiveness, and have
repeatedly used misleading statistics as to the number of smokers who have
quit voluntarily and without professional help.”); id. at 271 (“Defendants
have publicly made false and misleading denials of the addictiveness of
smoking, as well as nicotine’s role in causing that addiction . . . .”); id.
at 307 (“For approximately forty years, Defendants publicly, vehemently, and
repeatedly denied the addictiveness of smoking and nicotine’s central role in
smoking.”); id. at 856 (“Defendants have made and continue to make false and
fraudulent statements about the addictiveness of nicotine and smoking.”).
21
    Id. at 938-39 (“Each Defendant shall be required to make separate
corrective statements concerning . . . (b) the addictiveness of smoking and
nicotine; . . . .”).
22
   Id. at 208 (“Cigarette smoking is an addictive behavior, characterized by
drug craving, compulsive use, tolerance, withdrawal symptoms, and relapse
after withdrawal.”).
23
   Id. (“Nicotine is the primary component of cigarettes that creates and
sustains addiction to cigarettes.”); id. at 216 (“Published research
indicates that 77% to 92% of smokers are addicted to nicotine in
cigarettes.”); id. at 856 (“Defendants’ internal research reflects their
understanding that nicotine is the most important chemical delivered by
cigarettes because it is what compels smokers to smoke.”).
24
    Id. at 219 (“Defendants purposefully designed and sold products that
delivered a pharmacologically effective dose of nicotine in order to create
and sustain nicotine addiction in smokers.”); id. at 856 (“[Defendants’]
product research and development efforts had the overriding objective of
harnessing and manipulating the power of nicotine and ensuring that their
marketed   products  delivered   enough   nicotine  to   create  and   sustain
addiction.”).
25
   Id. at 216 (“Every year, an estimated seventeen million people in the
United States attempt to quit smoking. Fewer than one and a half million, or
8%, succeed in quitting permanently.”); id. (“People who try to quit smoking
often experience withdrawal symptoms that can be extremely disruptive.
Accordingly, it is usually very difficult for the smoker to stop smoking
cigarettes.”).

                                     -3-
Corrective Statement C: Lack of Significant Health Benefit From
Smoking “Low Tar,” “Light,” “Ultra Light,” “Mild,” and
“Natural,” Cigarettes

A Federal Court has ruled that the Defendant tobacco companies
deliberately deceived the American public by falsely selling and
advertising low tar and light cigarettes as less harmful than
regular cigarettes, 27 and has ordered those companies to make
this statement. 28 Here is the truth:

     •   Many smokers switch to low tar and light cigarettes rather
         than quitting because they think low tar and light
         cigarettes are less harmful. 29 They are not.
     •   “Low tar” and filtered cigarette smokers inhale essentially
         the same amount of tar and nicotine as they would from
         regular cigarettes. 30

26
   Id. at 210 (“As occurs with the use of all psychoactive drugs, the brain
attempts to adapt to the persistent presence of nicotine. This adaptation, or
tolerance, produces actual changes in the brain's structure. Over time, the
brain becomes tolerant to the effects of nicotine and needs even greater
amounts of it to produce the same effects on hormones as it once did before
the development of tolerance.”); id. (“[B]ecause the smoker's brain has
adapted to the constant presence of nicotine, it becomes dependent on
nicotine to function normally. When a smoker doesn't have nicotine, the brain
functions   abnormally   and  most   people,  approximately   80%,  experience
withdrawal symptoms.”).
27
   Id. at 430 (“For several decades, Defendants have marketed and promoted
their low tar brands as being less harmful than convention cigarettes. That
claim is false . . . .”); id. at 507-08 (“Defendants made, and continue to
make, false and misleading statements regarding low tar cigarettes in order
to reassure smokers and dissuade them from quitting.”); id. at 860
(“Defendants engaged in massive, sustained, and highly sophisticated
marketing and promotional campaigns to portray their light brands as less
harmful than regular cigarettes, and thus an acceptable alternative to
quitting, while at the same time carefully avoiding any admission that their
full-flavor cigarettes were harmful to smokers’ health.”).
28
    Id. at 938-39 (“Each Defendant shall be required to make separate
corrective statements concerning . . . (c) the lack of any significant health
benefit from smoking “low tar,” “light,” “ultra light,” “mild,” and
“natural,” cigarettes; . . . .”).
29
   Id. at 475 (“The evidence shows that even though low tar smokers may have a
greater desire to quit, the misperception of increased safety associated with
low tar cigarettes persuades them to avoid quitting.”); id. (“Many smokers
who were concerned about the risks of smoking responded by switching to low
tar cigarettes instead of quitting.”); id. at 860 (“Current research
demonstrates that approximately 50% of all smokers of lower tar cigarettes
chose them to be a ‘healthier’ cigarette and a potential step toward
quitting.”).
30
   Id. at 438 (“Because each smoker smokes to obtain his or her own particular
nicotine quota, smokers end up inhaling essentially the same amount of
nicotine - and tar - from so-called ‘low tar and nicotine’ cigarettes as they
would inhale from regular, ‘full flavor’ cigarettes. This is referred to as

                                     -4-
  •   All cigarettes cause cancer, lung disease, heart attacks,
      and premature death – lights, low tar, ultra lights, and
      naturals. 31 There is no safe cigarette. 32




‘complete’ compensation. Virtually all smokers, over 95%, compensate for
nicotine.”); id. (“Because compensation is essentially complete, low tar
cigarette smokers inhale essentially the same amount of tar and nicotine as
they would from full flavor cigarettes, thereby eliminating any purported
health benefit from low tar cigarettes.”); id. at 860 (“As a result of smoker
compensation . . . smokers inhale essentially the same amount of nicotine
(and with it, tar) from low tar cigarettes as from regular cigarettes.”).
31
   Id. at 447 (“Widespread adoption of lower yield cigarettes in the United
States has not prevented the sustained increase in lung cancer among older
smokers . . . there is little reason to expect that smokers of low yield
cigarettes will have a lower risk of disease than those who smoked higher
yield cigarettes.” (citing the 2001 National Cancer Institute Monograph 13));
id. (“The 2004 Surgeon General’s Report reached the definitive conclusion:
‘[C]igarettes with lower machine-measured yields of tar and nicotine (i.e.,
low-tar/nicotine cigarettes) have not produced a lower risk of smoking-
related diseases.’”).
32
   Taken from Philip Morris’ Proposed Statement on Adverse Health Effects
[Dkt. No. 5776]. See also id. at 446 (“Recent studies . . . have confirmed
that low tar and filtered cigarettes are no less harmful than conventional
delivery and unfiltered cigarettes.”); id. at 706 (“The Court . . . accepts
and credits his conclusions . . . that . . . [there is an] absence of a
‘safe’ level of exposure to the carcinogens and toxins found in tobacco
smoke.”).

                                    -5-
Corrective Statement D: Manipulation of Cigarette                Design    and
Composition to Ensure Optimum Nicotine Delivery

A Federal Court has ruled that the Defendant tobacco companies
deliberately deceived the American public about designing
cigarettes to enhance the delivery of nicotine, 33 and has ordered
those companies to make this statement. 34 Here is the truth:

     •   Defendant     tobacco   companies   intentionally   designed
         cigarettes to make them more addictive. 35
     •   Cigarette companies control the impact and delivery of
         nicotine in many ways, 36 including designing filters and
         selecting cigarette paper to maximize the ingestion of
         nicotine, 37 adding ammonia to make the cigarette taste less
33
   Id. at 374 (“Defendants have denied, repeatedly and publicly, that they
manipulate nicotine content and delivery in cigarettes in order to create and
sustain addiction.”); id. at 859 (“Defendants have publicly and fraudulently
denied that they manipulate nicotine delivery. The evidence establishes that
Defendants’   statements   denying   manipulation   of   nicotine   have   been
intentionally deceptive, misleading, or otherwise fraudulent when made.”).
34
    Id. at 938-39 (“Each Defendant shall be required to make separate
corrective statements concerning . . . (d) Defendants’ manipulation of
cigarette design and composition to ensure optimum nicotine delivery; . . .
.”).
35
    Id. at 219 (“Defendants purposefully designed and sold products that
delivered a pharmacologically effective dose of nicotine in order to create
and sustain nicotine addiction in smokers.”); id. at 309 (“Defendants have
designed their cigarettes to precisely control nicotine delivery levels and
provide doses of nicotine sufficient to create and sustain addiction.”); id.
at    383  (“[C]igarette  company   Defendants   researched,   developed,   and
implemented many different methods and processes to control the delivery and
absorption of the optimum amount of nicotine which would create and sustain
smokers' addiction.”); id. at 859 (“Defendants have designed their cigarettes
with a central overriding objective - to ensure that smokers obtain enough
nicotine to create and sustain addiction.”).
36
   Id. at 337-38 (“Defendants have used a variety of physical and chemical
design parameters to manipulate the nicotine delivery of their commercial
products. For example, while Dr. Farone was at Philip Morris, researchers
identified fifty-seven different parameters that influence the quality and
content of smoke delivery by a burning cigarette. . . . Physical design
parameters include cigarette length, circumference, and density; filter
composition and design; air dilution or ventilation; and cigarette paper
composition and porosity. Chemical design parameters include tobacco blend
selection, the chemical composition of tobacco filler, and the choice of
additives, including additives such as ammonia and ammonia compounds to
influence smoke pH and the amount of free nicotine. . . .”); id. at 858-59
(“Defendants have studied extensively how every characteristic of every
component of cigarettes – including the tobacco blend, the paper, the filter,
additives, and the manufacturing process – affects nicotine delivery. They
have utilized that understanding in designing their cigarettes.”).
37
   Id. at 309 (“Other cigarette design features used by Defendants to control
nicotine delivery include filter design, paper selection and perforation,
[and] ventilation holes . . . .”)

                                     -6-
         harsh, 38 and controlling the physical and chemical make-up
         of the tobacco blend. 39

     •   When you smoke, the nicotine actually changes the brain –
         that’s why quitting is so hard. 40




38
    Id. (“Other cigarette design features used by Defendants to control
nicotine delivery include . . . [the] use of additives (such as ammonia) to
control the PH of cigarette smoke.”)
39
   Id. at 309 (“Most cigarettes are manufactured using reconstituted tobacco
material, additives, burn accelerants, ash conditioners, and buffering
substances, all of which affect nicotine levels and delivery.”).
40
   See supra note 26.

                                    -7-
Corrective Statement E: Adverse Health Effects of Exposure to
Secondhand Smoke

A Federal Court has ruled that the Defendant tobacco companies
deliberately deceived the American public about the health
effects of secondhand smoke, 41 and has ordered those companies to
make this statement. 42 Here is the truth:

     •   Secondhand smoke kills over 3,000 Americans each year. 43
     •   Secondhand smoke causes lung cancer and coronary heart
         disease in adults who do not smoke. 44
     •   Children exposed to secondhand smoke are at an increased
         risk for sudden infant death syndrome (SIDS), acute
         respiratory infections, ear problems, severe asthma, and
         reduced lung function. 45
     •   There is no safe level of exposure to secondhand smoke. 46


41
   Id. at 788 (“Despite the positions of the public health authorities and
despite their own internal recognition of the link between [environmental
tobacco smoke] and disease in nonsmokers, Defendants made numerous public
statements denying the linkage.”); id. at 864 (“Despite their internal
acknowledgement of the hazards of secondhand smoke, Defendants have
fraudulently denied that ETS causes disease.”); id. at 866 (“Defendants
fraudulently denied the adverse health effects of ETS in order to maintain
the appearance [sic] an open controversy about the link between ETS and
disease and thus maintain and enhance the cigarette market and their
collective revenues.”).
42
    Id. at 938-39 (“Each Defendant shall be required to make separate
corrective statements concerning . . . (e) the adverse health effects of
exposure to secondhand smoke (also known as environmental tobacco smoke, or
ETS).”).
43
   See id. at 701 (noting that Environmental Protection Agency concluded that
secondhand smoke causes “approximately 3,000 lung cancer deaths annually in
U.S. nonsmokers.”); id. at 704 (citing EPA numbers and noting that it found
over 3,000 deaths annually from passive exposure to secondhand smoke).
44
   See id. at 705-06 (“[E]xposure to secondhand smoke causes lung cancer and
coronary heart disease in adults . . . .”); id. at 706 (“[T]he health risk
posed by exposure to secondhand smoke is significant.”).
45
   Id. at 703 (“Passive exposure of infants and children to tobacco smoke has
adverse effects on their respiratory health, including increased risk for
severe lower respiratory infections, middle ear disease (otitis media),
chronic respiratory symptoms, and asthma. Passive exposure also causes a
reduction in the rate of lung function growth during childhood, and is linked
to Sudden Infant Death Syndrome.”); id. at 704 (“Secondhand smoke is also
linked to the exacerbation of asthma, reduced lung function, and respiratory
symptoms in children.” (citing testimony linking secondhand smoke to SIDS,
acute respiratory infections, middle ear disease, chronic respiratory
infections, asthma, and reduced rate of lung growth)).
46
   Id. at 706 (“The Court . . . accepts and credits his conclusions . . . that
. . . [there is an] absence of a ‘safe’ level of exposure to the carcinogens
and toxins found in tobacco smoke.”).

                                     -8-